DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 3-11-22.
	Claims 102-129 are pending in the instant application.

Election/Restrictions
Claims 111, 113-116, 120 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-17-21.
Applicant’s election without traverse claims 102-110, 112, 117-119, 121-129  in the reply filed on 3-11-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 102-108, 121-129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in proximity” in line 6, claim 1 is vague and unclear.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 102-110, 112, 117-119, 121-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samulski (WO 2019/246544), Kotin (WO 2019/169233) and Kerr et al (WO 2020/186207), the combination in view of WO 2019/113310.
 The claims are drawn to methods for preparing a hairpin-ended DNA molecule, comprising providing a double-stranded DNA molecule whidh double-stranded
DNA molecule comprises in 5’ to 3’ direction of the top strand a first inverted repeat, wherein a first and a second restriction site for nicking endonuclease are arranged on opposite strands in proximity of the first inverted repeat such that nicking results in:
(1) a top strand 5’ single strand DNA overhang comprising the first inverted repeat or a fragment thereof upon separation of the top from the bottom strand of the first inverted repeat; or
(2) a bottom strand 3’ single strand DNA overhang comprising the first inverted repeat upon separation of the top from the bottom strand of the first inverted repeat; and
 an expression cassette; and a second inverted repeat, wherein a third and a fourth restriction site for nicking endonuclease are arranged on opposite strands in proximity of the second inverted repeat such that nicking results in: (1) a top strand 3’ single strand DNA overhang comprising the second inverted repeat or a fragment thereof upon separation of the top from the bottom strand of the second inverted repeat; or (2) a bottom strand 5’ single strand DNA overhang comprising the second inverted repeat upon separation of the top from the bottom strand of the second inverted repeat;
b. incubating the double-stranded DNA molecule with one or more nicking endonuclease recognizing the four restriction sites, thereby creating the two single strand DNA overhangs as specified in step a upon separation of the top from the bottom strand; C. denaturing and thereby creating a DNA fragment that comprises the expression cassette and is flanked by the two single strand DNA overhangs; and
d. annealing the single strand DNA overhangs and thereby creating a hairpinned inverted repeat on both ends of the DNA fragment resulting from step c.
Samulski (WO 2019/246544) teach non-viral DNA vectors comprising at least one DD-ITR and complementary copies of nucleic acid sequences operatively linked to regulatory elements.  The constructs have covalently closed ends having hairpin structures.  the DNA vector constructurs also comprise at least one synthetic ITR, and which DNA constructs form linear DNA with hairpin covalently closed ends (see abstract and entire document).
 Kotin (WO 2019/169233) teach ceDNA vectors comprising at least one ITR sequence or two IR sequences, a transgene and at least on nucleic acid specifically binding to a GSH locus, or optionally ceDNA vectors comprising a gRNA or gDNA specifically targeting a locus and regulatory switches for regulating transgene expression (see abstract and entire document).
Kerr et al (WO 2020/186207) teach ceDNA vectors comprising linear and continuous structures for delivery and expression of transgenes (see abstract and entire text). 
WO 2019/11310 teach double stranded DNA molecules comprising a first inverted repeat, a second inverted repeat and viral ITRs comprising a restriction enzyme site (see esp. Fig. 1, claims 1, 58-70, 127-142, paragraphs 14-18, pages 17-28, 31-36, 94-99, 101-107, FIGS 1-19).


It would have been obvious to provide a method of preparing a hairpin ended dDNA molecule as set forth in claim 1 and its dependent claims because the combined teachings of over Samulski (WO 2019/246544), Kotin (WO 2019/169233) and Kerr et al (WO 2020/186207), the combination in view of WO 2019/113310 would have rendered the instant invention obvious.
For these reasons, the instant invention would have been obvious.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
4-13-22
/JANE J ZARA/Primary Examiner, Art Unit 1635